Citation Nr: 0632456	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a gum infection 
with skin bumps.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The appellant had active service from October 10, 1978, to 
December 4, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002.  In March 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  In a 
decision dated in November 2005, the Board denied the appeal.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an order issued pursuant to a 
joint motion for remand filed by the parties in June 2006, 
the Court vacated the Board decision and remanded the appeal 
to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the appellant's period of active service from October 
10, 1978, to December 4, 1978, he was evaluated for symptoms 
including poor performance in almost all areas of basic 
training, nervousness, confusion in performing routine tasks, 
lack of confidence, memory problems, and clumsiness.  He also 
reported a history of occasional dizziness.  Also reported 
were periods of blacking out, during which he was not able to 
tell who he was.  In the joint motion for remand filed by the 
parties in June 2006, the parties agreed that the Board must 
provide a VA examination to determine whether any currently 
shown seizure disorder is related to such in-service 
symptoms, and obtain Social Security Administration records.  


Accordingly, the case is REMANDED for the following action:

1. Request the appellant's medical and 
adjudication records compiled in 
connection with an award of disability 
benefits in 1988 from the Social Security 
Administration.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.  

2. After the above records have been 
obtained to the extent available, schedule 
the appellant for a VA neurology 
examination to determine whether he has a 
seizure disorder which was incurred or 
aggravated during service.  To this end, 
the examination should provide a diagnosis 
of the etiology and type of any seizure 
disorder(s) currently shown.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician 
prior to the examination.  

All indicated tests should be conducted 
prior to the final opinion.  The complete 
rationale and reference to evidence relied 
upon for all opinions expressed must be 
provided.  

As to each type of seizure disorder 
currently shown, the opinion should 
include the answers to the following, as 
applicable:
(1) Was the seizure disorder factually 
present in service?
(2) If yes, did the seizure disorder 
clearly and unmistakably (i.e., clearly 
established medical principle or 
comparable degree of certainty) exist 
prior to service?
(3) If yes, did the seizure disorder 
increase in severity during service?
(4) If yes, was the increase in severity a 
result of natural progress of the disease?  
(5) If the seizure disorder was not 
actually present during service and did 
not preexist service, is it as likely as 
not (meaning likelihood of at least 50%) 
that the post-service diagnosis of a 
seizure disorder is related to disease or 
injury shown during service, to include 
complaints of "blackouts."  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility." 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

3.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action revealed by the above, adjudicate 
the claims for service connection for a 
seizure disorder and a gum infection with 
skin bumps.  If the claim is denied, 
furnish the appellant and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



